Exhibit 10.3
[logo.jpg]
August 28, 2012


Keith Darragh
124 Chesapeake Avenue
Lake Hiawatha, NJ 07034


Re:  Amendment to Employment Agreement


Dear Keith:


Reference is made to your employment letter dated August 9, 2009 with
Vision-Sciences, Inc. (the “Company”) and your Adminstaff employment agreement
dated August 31, 2009 (together, your “Employment Agreement”).


This amendment to your Employment Agreement will confirm the following
understandings:


1.
You were promoted to Vice President of Finance effective September 26, 2011 and
your base compensation was adjusted to $200,000.00. The Compensation Committee
of the Company’s Board of Directors also granted to you 90,000 additional
options to purchase stock of the Company, pursuant to the terms a separate
additional option agreement between you and the Company.



2.
Effective the date of this letter, you have been promoted to Principal
Accounting and Financial Offer.



Except as set forth here, your Employment Agreement remains in full force and
effect.


Sincerely,


Vision-Sciences, Inc.
 

By: /s/ Cynthia Ansari      
  Cynthia Ansari
     
  President and CEO
   

 

 
Acknowledged and agreed:
               /s/ Keith J. C. Darragh         Keith J. C. Darragh    
 [vsci.jpg]

 
                                 
                                      